Order entered November 15, 2018




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-00501-CV

                             STEPHANIE D. CRAWFORD, Appellant

                                                V.

     TEXAS HEART HOSPITAL OF THE SOUTHWEST LLP D/B/A THE HEART
                 HOSPITAL OF BAYLOR PLANO, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-14418

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

12, 2018. The appeal will be resubmitted in the first quarter of 2019.

       Pending before the Court is appellee’s November 7, 2018 motion to present oral

argument. We GRANT the motion. Appellee will be permitted to present oral argument when

the appeal is resubmitted.

                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE